NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                            DEC 08 2017
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
PROTECTING ARIZONA’S                             No.   16-16586
RESOURCES AND CHILDREN;
FOOTHILLS COMMUNITY                              D.C. Nos.    2:15-cv-00893-DJH
ASSOCIATION; FOOTHILLS CLUB                                   2:15-cv-01219-DJH
WEST COMMUNITY ASSOCIATION;
CALABREA HOMEOWNERS
ASSOCIATION; SIERRA CLUB;                        MEMORANDUM*
PHOENIX MOUNTAINS
PRESERVATION COUNCIL; DON’T
WASTE ARIZONA, INC.; GILA RIVER
ALLIANCE FOR A CLEAN
ENVIRONMENT,

              Plaintiffs-Appellants,

 and

GILA RIVER INDIAN COMMUNITY,

              Plaintiff,

 v.

FEDERAL HIGHWAY
ADMINISTRATION; KARLA PETTY, in
her official capacity as the Arizona
Division Administrator of the Federal
Highway Administration; ARIZONA


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
DEPARTMENT OF
TRANSPORTATION,

           Defendants-Appellees.



GILA RIVER INDIAN COMMUNITY,            No.   16-16605

           Plaintiff-Appellant,         D.C. Nos.   2:15-cv-00893-DJH
                                                    2:15-cv-01219-DJH
and

PROTECTING ARIZONA’S
RESOURCES AND CHILDREN;
FOOTHILLS COMMUNITY
ASSOCIATION; FOOTHILLS CLUB
WEST COMMUNITY ASSOCIATION;
CALABREA HOMEOWNERS
ASSOCIATION; SIERRA CLUB;
PHOENIX MOUNTAINS
PRESERVATION COUNCIL; DON’T
WASTE ARIZONA, INC.; GILA RIVER
ALLIANCE FOR A CLEAN
ENVIRONMENT,

           Plaintiffs,

v.

FEDERAL HIGHWAY
ADMINISTRATION; KARLA PETTY, in
her official capacity as the Arizona
Division Administrator of the Federal
Highway Administration; ARIZONA
DEPARTMENT OF
TRANSPORTATION,


                                   2
              Defendants-Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                      Argued and Submitted October 19, 2017
                            San Francisco, California

Before: W. FLETCHER and TALLMAN, Circuit Judges, and HOYT,** District
Judge.

      Protecting Arizona’s Resources and Children (“PARC”), additional

advocacy groups, and the Gila River Indian Community (“GRIC”) (hereinafter

“Appellants”) appeal the district court’s order granting the Federal Highway

Administration’s, et al. (hereinafter “Appellees”) motion for summary judgment.

Appellants claim that Appellees’ evaluation and subsequent approval of the Loop

202 South Mountain Freeway (“South Mountain Freeway”) violates the National

Environmental Policy Act (“NEPA”) and Section 4(f) of the Department of

Transportation Act. We have jurisdiction under 28 U.S.C. § 1291 and review the

district court’s order de novo. See Westlands Water Dist. v. U.S. Dep’t of Interior,

376 F.3d 853, 865 (9th Cir. 2004). Our review of Appellees’ compliance with

NEPA and Section 4(f) of the Transportation Act is governed by the deferential

      **
            The Honorable Kenneth M. Hoyt, United States District Judge for the
Southern District of Texas, sitting by designation.
                                          3
standard of the Administrative Procedure Act, 5 U.S.C. § 701!06. See Ocean

Advocates v. U.S. Army Corps of Eng’rs, 402 F.3d 846, 858 (9th Cir. 2005).

Amici’s argument for a “heightened standard of impact assessment because

American Indian populations are affected” has been waived, as it was neither

briefed nor raised by Appellants or Appellees. See Zango, Inc. v. Kaspersky Lab,

Inc., 568 F.3d 1169, 1176 n.8 (9th Cir. 2009).

      An environmental impact statement (“EIS”) should “briefly specify the

underlying purpose and need to which the agency is responding in proposing the

alternatives including the proposed action.” 40 C.F.R. § 1502.13. Appellees’

purpose and need statement examined projected population growth, housing

demand, employment growth, transportation mileage, and transportation capacity

deficiencies. These metrics were then used to establish the “underlying purpose

and need” and to determine whether a previously proposed freeway was still

necessary. See Honolulutraffic.com v. Fed. Transit Admin., 742 F.3d 1222,

1230!31 (9th Cir. 2014) (upholding a purpose and need statement based on

objectives previously identified in a Transportation Plan). The Ninth Circuit

provides agencies “considerable discretion” when defining the purpose and need of

a project. Id. at 1230 (quoting Nat’l Parks & Conservation Ass’n v. Bureau of




                                         4
Land Mgmt., 606 F.3d 1058, 1070 (9th Cir. 2010)). Under this standard,

Appellees’ purpose and need statement complied with NEPA.

       An EIS must analyze reasonable or feasible alternatives to the proposed

freeway project. City of Carmel-By-The-Sea v. U.S. Dept. of Transp., 123 F.3d

1142, 1155 (9th Cir. 1997) (citing 40 C.F.R. § 1502.14(a)!(c)). It is not required

to consider an infinite range of alternatives. Id. Appellees used a multivariable

screening process to evaluate reasonable alternatives over the course of thirteen

years. Appellees identified three alignment alternatives for the Western Section of

the freeway, one alignment alternative for the Eastern Section of the freeway, and a

no-action alternative for detailed study. Appellees utilized the “Modal Method” to

evaluate each non-freeway alternative, ultimately concluding that the non-freeway

alternatives would not address an adequate percentage of the transportation

capacity need. When Appellees eliminated an alternative from detailed study they

provided reasons for the elimination. 40 C.F.R. § 1502.14. We therefore conclude

that Appellees’ EIS complied with NEPA in its analysis of alternatives.

      A no-action alternative may consider the impact of “continuing with the

present course of action until that action is changed.” Ass’n of Pub. Agency

Customers, Inc. v. Bonneville Power Admin., 126 F.3d 1158, 1188 (9th Cir. 1997)

(quoting 46 Fed.Reg. 18026, 18027). Appellees’ no-action alternative analysis


                                          5
assumed that “[e]xisting residential land use patterns and trends would be

maintained,” and then modeled the effects if the freeway were not built. See

Carmel-By-The-Sea, 123 F.3d at 1162!63. Planning agencies may rely on state

assessments in drafting an EIS, see Laguna Greenbelt, Inc. v. U.S. Dept. of

Transp., 42 F.3d 517, 525!27 (9th Cir. 1994); HonoluluTraffic.com, 742 F.3d at

1231, to generate growth predictions. Appellees used a transportation planning

report previously issued by the Maricopa County Association of Governments

(“MAG”). The MAG report assumes some future expansion of highways, but does

not explicitly rely on the “preferred alternative.” Because Appellees explained the

basis for their decision to rely upon the socioeconomic projections of the MAG

report and disclosed their reliance on the projections, we conclude that their

examination of the no-action alternative was not arbitrary or capricious. See

Alaska Oil & Gas Ass’n v. Pritzker, 840 F.3d 671, 679 (9th Cir. 2016).

      Though Appellees declined to analyze the potential impact of a hazardous

materials spill, their discussion of hazardous spills was sufficient. An EIS must

“discuss the extent to which adverse effects can be avoided,” and must include

“sufficient detail to ensure that environmental consequences have been fairly

evaluated.” Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 351!52

(1989). However, an EIS need not discuss the potential environmental


                                          6
consequences of adverse effects that are remote or highly speculative. San Luis

Obispo Mothers for Peace v. Nuclear Regulatory Comm’n, 449 F.3d 1016, 1030

(9th Cir. 2006). Appellees determined that “the probability of a spill of hazardous

cargo is low,” and discussed the extent to which a hazardous spill could be avoided

or mitigated. Appellees noted that the potential for such an accident already exists

for portions of the Phoenix metropolitan areas and is governed by existing

regulations. Appellees outlined Arizona’s Department of Transportation’s

(“ADOT”) coordination with emergency services providers responsible for

responding to such spills, and Appellees discussed ADOT’s ongoing assessment

and evaluation of hazardous material restrictions.

      Appellees adequately considered the proposed freeway’s potential impact on

children’s health. We give deference to an agency’s judgment when the agency

undertakes “technical scientific analysis.” Idaho Wool Growers Ass’n v. Vilsack,

816 F.3d 1095, 1107 (9th Cir. 2016). Appellees performed the conformity

analyses mandated by the Clean Air Act, 42 U.S.C. § 7506(c), and concluded that

the proposed freeway project would not exceed National Ambient Air Quality

Standards (“NAAQS”) standards throughout the Study Area. Because NAAQS are

set at levels designed to protect sensitive populations, including children,

Appellees concluded the South Mountain Freeway would cause no negative health


                                           7
impact on the general population in the Study Area. In coming to this conclusion,

Appellees produced a full Air Quality Technical Report, and performed a

quantitative “hot spot” analysis for particulate matter (“PM10”) and carbon

monoxide (“CO”). “The hot-spot analysis show[ed] that the Preferred Alternative

would not cause new violations of the PM10 and CO NAAQS, exacerbate any

existing violations of the standard, or delay attainment of the standards or any

required interim milestones.” Final Environmental Impact Statement (“FEIS”) at

4!75 (citing 40 C.F.R. § 93.116(a)).

      Appellees adequately analyzed Mobile Source Air Toxic (“MSAT”)

emissions, in compliance with NEPA. Appellees’ MSAT analysis conformed to

the FHWA’s guidance for roadway projects. Appellees modeled MSAT emissions

using the EPA’s latest model, documented the Freeway Project’s MSAT impacts in

the Study Area and two subareas, and provided reasoning for their determination

that an analysis of near-roadway emissions was not necessary.

      Appellees adequately considered mitigation measures. An EIS should

disclose any environmental effects that cannot be avoided and discuss the extent to

which steps can be taken to mitigate adverse environmental consequences. Laguna

Greenbelt, 42 F.3d at 528 (9th Cir. 1994) (citing Methow Valley Citizens Council,

490 U.S. at 351!52). Appellees’ FEIS proposes several project-specific mitigation


                                          8
measures to address any direct impacts, cumulative impacts, and secondary

impacts from the freeway project. Chapter 4 of the FEIS discusses the South

Mountain Freeway’s potential impact on biological resources and the contiguous

nature of the community. Appellees’ FEIS proposes mitigation measures to reduce

the amount of dust and noise pollution generated from the construction of the

freeway project, including the use of watering trucks, windbreaks, dust

suppressants and rubberized asphalt. The FEIS examines the wildlife located in

the Study Area and discloses that the South Mountain Freeway will fragment the

habitats of many species. The FEIS explains that the freeway project will enhance

bridges and drainage structures to maintain wildlife connectivity in the affected

area. The FEIS also examines the potential displacement of households and

businesses, proposing, advisory services for displaced residents, rental assistance

for eligible individuals, and land acquisition and relocation assistance pursuant to

the Uniform Relocation Act, 42 U.S.C. §§ 4601, et seq., among other measures.

“NEPA does not require a fully developed plan that will mitigate all environmental

harm before an agency can act; NEPA requires only that mitigation be discussed in

sufficient detail to ensure that environmental consequences have been fully

evaluated.” Laguna Greenbelt, 42 F.3d at 528 (citing Methow Valley Citizens

Council, 490 U.S. at 352). The record thus does not bear out the contention that


                                          9
the fifteen percent design level hindered Appellees from sufficiently detailing and

discussing mitigating measures.

      Appellees permissibly determined there was no feasible and prudent

alternative to the South Mountain Park Preserve (“SMPP”) route of the project, in

compliance with Section 4(f). An agency’s Section 4(f) evaluation “shall include

sufficient supporting documentation to demonstrate why there is no feasible and

prudent avoidance alternative and shall summarize the results of all possible

planning to minimize harm to the Section 4(f) property.” 23 C.F.R. § 774.7(a).

Chapter 5 of the FEIS identifies the Section 4(f) properties within the Study Area,

describes alternatives that avoid the Section 4(f) properties aside from the SMPP,

and concludes that all alternatives avoiding the SMPP are not feasible or prudent.

The FEIS further concludes that the no-action alternative will not meet the freeway

project’s purpose and need and, as a result, is not prudent. HonoluluTraffic.com,

742 F.3d at 1232 (quoting 23 C.F.R. § 774.17) (explaining that an alternative is not

prudent if, among other things it compromises the project’s ability to address the

purpose and need to an unreasonable degree). The FEIS determines that

alternatives north of South Mountain, including US 60 extension to 1-10, US 60

extension to I-17, and I-10 spur, would adversely affect portions of I-10, US 60,

SR 101L, and SR 202L and would cause extensive displacement, in addition to not


                                         10
meeting the project’s purpose and need. It concludes that alternatives south of

GRIC land, including the SR 85/I-8 alternative, were neither feasible nor prudent

because of their connecting distance from downtown Phoenix. Finally, because

about two-thirds of the Riggs Road alternative would cut through GRIC land and

GRIC would not allow development on its land, the FEIS determines the Riggs

Road alternative is neither feasible nor prudent.

      Appellees conducted planning to minimize harm to the SMPP, related

cultural resources, and the GRIC well sites. “[A]ll possible planning to minimize

harm” must be conducted for 4(f) compliance. 49 U.S.C. § 303(c)(2). The record

bears out that Appellees’ fifteen percent design completion did not hinder them

from conducting such necessary planning. Chapter 5 of the FEIS details measures

to minimize harm to the SMPP, including fencing off sacred areas, providing an

alignment for community access, and consulting with GRIC members during the

design phase to continue to attempt to reduce the SMPP land needed for the South

Mountain Freeway. Appellees also document that they entered into a

Programmatic Agreement that documents “legally binding commitments to the

proper treatment and management of cultural Section 4(f) resources and by Section

106” of the National Historic Preservation Act. See HonoluluTraffic.com, 742




                                          11
F.3d at 1234 (citing 73 Fed.Reg. 13368-01, 13379-80 (2008) (recommending such

an agreements as “appropriate and desirable”)).

      Finally, the FEIS contains a thorough discussion of the South Mountain

Freeway’s potential impacts to GRIC groundwater wells. Appellees included in

the design and construction contract a binding agreement that requires the

contractor to “avoid and preserve the GRIC well properties, GRIC’s legal access to

GRIC well properties, and the water, wells, pipes, and ditches located therein.”

Further, pursuant to 23 C.F.R. §§ 771.129 and 771.130, Appellees may re-evaluate

and, if necessary, prepare a supplemental EIS if any alterations to the freeway

alignment due to avoidance of the wells would result in significant environmental

impacts that were not previously evaluated.

AFFIRMED.




                                         12